office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 jpdewald posts-105159-04 uilc date date to michael w bitner associate area_counsel small_business self employed cc sb stl attn steven w labounty from lawrence h schattner branch chief collection bankruptcy summonses branch procedure administration cc pa cbs subject collection statute expiration date and revocation of bankruptcy discharge this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether sec_6503 of the internal_revenue_code code suspends the period of limitations on collection for dischargeable tax_liabilities during the period that a discharge in a chapter bankruptcy case is granted to the time the discharge is revoked conclusion sec_6503 does not suspend the period of limitations for collection during the period that a discharge in a chapter bankruptcy case is granted to the time the discharge is revoked sec_6503 generally suspends the period of limitations for collection in a bankruptcy case until the automatic_stay terminates under sec_362 of the bankruptcy code plus an additional six months however when the posts-105159-04 internal_revenue_service service ceases collection activities due to a discharge order in a chapter bankruptcy case that is later revoked equitable_estoppel should generally apply to prevent a debtor from asserting that the period of limitations for collection ran during the period that the discharge order was effective facts debtor files for chapter bankruptcy at the commencement of the bankruptcy case debtor owes a tax_liability to the service that is dischargeable the bankruptcy court grants debtor a discharge which includes a discharge of the tax_liability debtor owes to the service nine months later the trustee files a request to revoke the discharge after notice and a hearing the bankruptcy court enters a judgment revoking debtor’s discharge which includes a revocation of the discharge of the tax_liability debtor owes to the service law and analysis upon the filing of a bankruptcy petition sec_362 of the bankruptcy code operates as a stay applicable to all entities of various actions listed in sec_362 sec_362 prohibits any act to collect assess or recover a claim against the debtor that arose before the commencement of the bankruptcy case sec_362 however provides that filing a bankruptcy petition does not operate as a stay under sec_362 of making an assessment of any_tax sec_362 provides that the automatic_stay continues in an individual chapter case with respect to any act under sec_362 other than an act against property of the estate until the time the bankruptcy court grants or denies a discharge a discharge order in bankruptcy discharges the debtor from a personal obligation to pay and creates an injunction barring creditors from attempting to collect discharged debts from the debtor personally b c a a bankruptcy court however may revoke a discharge order in a chapter bankruptcy case pursuant to section d of the bankruptcy code sec_6503 of the code suspends the period of limitations on collection or assessment of federal taxes for the period in which collection or assessment is prohibited by a bankruptcy case plus an additional days for assessment or six months for collection courts have taken different positions on the issue of when the suspension_period under sec_6503 ends two courts interpreting sec_6503 have held that the suspension_period ends on the date the automatic_stay is lifted see 90_tc_68 the senate and house reports seem to equate the suspension_period with the period during which the automatic_stay is in effect 144_br_503 w d wash citing 92_tc_34 congress intended sec_6503 now h to toll the period of limitation on collection during the period the automatic_stay posts-105159-04 under u s c sec_362 was in effect one court interpreting sec_6503 held that the secretary is prohibited from collecting the tax under sec_6503 until six months after the bankruptcy case is closed see united_states v breaux u s t c big_number e d la another court held that the period of limitations for collection was extended for the period when the bankruptcy court granted the discharge order to the time the bankruptcy court set_aside the discharge order see nelson v united_states u s t c big_number e d mich that court also found that even if the limitations_period were not suspended during the time that the discharge order was effective equitable_estoppel would apply to prevent the debtor from claiming the period of limitations for collection expired id the legislative_history to sec_6503 supports the position that the suspension_period for collection in a bankruptcy case ends on the date the automatic_stay is lifted under sec_362 the period of limitations is suspended if the internal_revenue_service is prohibited for a period of time by reason of a bankruptcy case from assessment or collection of tax for example because of the automatic_stay under new u s code sec_362 s rept no 96th cong 2d sess i f the automatic_stay under new u s code sec_362 precludes the internal_revenue_service from assessment or collection of tax the running of the period of limitations is suspended for collection during the period of the stay and for six months thereafter h_r conf_rep no 96th cong 2d sess the statute_of_limitations on assessment and collection are suspended until the earlier of the determination of tax and the close of the case plus days in the case of assessment and six months in the case of collection the bankruptcy_tax_act and minor tax bills hearing on h_r before the subcomm on select revenue measures of the comm on ways and means house of representatives 96th cong based on the case law and the legislative_history to sec_6503 we think the suspension_period for collection in a bankruptcy case under sec_6503 ends on the date that the automatic_stay terminates under sec_362 plus an additional six months that sec_6503 requires to be tacked onto the suspension_period however when a bankruptcy court revokes a discharge order in a chapter bankruptcy case pursuant to section d of the bankruptcy code we think the principles of equitable_estoppel generally would apply to prohibit a debtor from claiming that the period of limitations for collection ran during the period the discharge order was effective equitable_estoppel will prevent a party from claiming the expiration of the statute_of_limitations as a defense when that party’s conduct caused the other party not to bring suit within the period of limitations see leavell v kieffer u s t c big_number s d ill citing 146_f3d_459 7th cir costa v clark and galanis viewed the suspension_period as separate from the day period or the six month period that sec_6503 requires to be added to the suspension_period therefore clark and galanis require that the additional period for assessment or collection be tacked onto the suspension_period posts-105159-04 i r s u s t c big_number e d n y the traditional elements of equitable_estoppel are that there must be a false representation or wrongful silence the error must be in a statement of fact and not in an opinion of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statements of the person against whom an estoppel is claimed 67_tc_612 citing 63_tc_468 affd 535_f2d_309 5th cir see also i r s v kaplan in re kaplan 104_f3d_589 3rd cir 51_f3d_883 9th cir durant v united_states cl_ct cl_ct equitable_estoppel may also apply when a party’s willful or negligent acts or conduct cause the other party to detrimentally rely upon the state of things so indicated fdic v harrison 735_f2d_408 11th cir citing 672_f2d_1340 11th cir section d of the bankruptcy code authorizes a bankruptcy court to revoke a discharge order in a chapter bankruptcy case only after a debtor obtains a discharge through fraud disobeys a court order or refuses to respond to a material question approved by the court or to testify we think the principles of equitable_estoppel would generally prohibit the debtor from benefiting from any wrongful conduct that results in a bankruptcy court revoking a discharge pursuant to section d therefore equitable_estoppel should generally apply in these cases to prevent the debtor from asserting that the period of limitations for the service to collect a tax_liability ran during the period that the discharge order was effective see nelson u s t c big_number case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views section d of the bankruptcy code provides that a bankruptcy court shall revoke a discharge at the request of the trustee a creditor or the united_states trustee in three situations first where the debtor obtains the discharge through fraud and the requesting party does not know of the fraud until after the court grants the discharge second where the debtor knowingly and fraudulently fails to deliver surrender or report to the trustee the acquisition of property of the estate or entitlement to property that if acquired would be property of the estate third where the debtor refuses to obey any lawful order of the court other than an order to respond to a material question or to testify to respond to a material question approved by the court or to testify on the ground of privilege_against self-incrimination after the debtor has been granted immunity with respect to the matter on which the privilege was invoked or to respond to a material question approved by the court or to testify on a ground other than the properly invoked privilege_against self-incrimination posts-105159-04 please call if you have any further questions
